247 S.W.3d 595 (2008)
AUTO-OWNERS INSURANCE COMPANY, Plaintiff,
v.
Tammy McCABE and Steven McCabe, Defendants/Appellants, and
Saint Francis Medical Center, et al., Respondents.
No. ED 89996.
Missouri Court of Appeals, Eastern District, Division Four.
March 18, 2008.
John Michael Albright, Poplar Bluff, MO, for Defendants/Appellants.
Daniel Paul Finch, Andrew Daniel O'Brien, Kenneth C. McManaman, Cape Girardeau, MO, James Brian Ashwell, Clayton, MO, Kevin Paul Krueger, Jennifer E. Behm, St. Louis, MO, for Respondents.
Before MARY K. HOFF, P.J., SHERRI B, SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Tammy and Steven McCabe appeal from the trial court's judgment interpreting Sections 430.225 and 430230 RSMo 2006, as amended effective August 28, 2003, to be substantive in nature and not applicable retroactively. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court correctly declared and applied the law. American Family Mut. Ins. Co. v. Fehling, 970 S.W.2d 844, 848 (Mo.App. W.D. 1998). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).